Case 2:20-mj-00439 Document 1 Filed on 02/05/20 in TXSD Page 1 of 3

United States Courts
Southern Disitict of Texas
FILED

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF TEXAS
UNITED STATES OF AMERICA
ONS CRIMINAL COMPLAINT

Jesse Moody
Case Number: C- ao Uy iv

FEB § 2020

David J. Bradley, Clerk of Court

|, the undersigned complainant state that the following is true and correct to the best of my

 

knowledge and belief. On or about February 4, 2020 in Kenedy County, in the
(Date)
Southern District of Texas, defendant, ' Jesse Moody

 

 

   

Continued on the attached sheet and made a part of this complaint: ..

 

pe

. Signa ne Of Complainant
Submitted by reliable electronic means, sworn to, signature ‘Joei Carrillo
attested telephonically per Fed.R.Crim.P.4.1, and probable cause Printed Name of Complainant
found on the:

 

 

February 5, 2020 at Corpus Christi, Texas

 

 

Date City and State

Julie K, Hampton U.S. Magistrate Judge \y

Name and Title of Judicial Officer [/stonature of Judicial Officer

 

 

 

 

 
   

Case 2:20-mj-00439 Document 1 Filed on 02/05/20 in TXSD Page 2 of 3

AFFIDAVIT

The information contained in this report/affidavit is based upon my personal participation in the
investigation, which included, but is not limited to information relayed to me by other agents and
officers participating in the investigation.

FACTS/DETAILS:

On February 4, 2020, at approximately 6:25 a.m., a Nissan Altima approached the primary
inspection lane of the United States Border Patrol Immigration Checkpoint near Sarita, Texas.
As the vehicle approached the location of the Primary Agent, he observed one occupant in the
vehicle. The Canine Handler Agent informed the Primary Agent that his canine partner alerted
to the vehicle. The Primary Agent asked the driver, later identified as Jesse Moody, if he was a
United States Citizen and he replied “tyes”. The Canine Handler Agent asked Moody if there
was anyone in the trunk and he replied “no”. The Primary Agent asked Moody if the vehicle
belonged to him and he replied “yes”. The Primary Agent asked Moody for consent to look
inside the trunk which he consented to.

Upon opening the trunk on the primary inspection lane two individuals were discovered, The

subjects were identified as Rosa Hernandez-Roblero and Fiderminda Roblero-Perez. Hernandez...

and Roblero admitted being citizens of Mexico illegally present in the United States

Hernandez was able to positively identify Moody in a photo lineup as being at the checkpoint
when they were stopped. ©

MATERIAL WITNESS STATEMENT (Fiderminda Roblero-Perez)

Roblero stated she illegally crossed the river about two weeks ago near Matamoros, Mexico
(Brownsville, Texas). Roblero was taken to a stash house where she stayed approximately two
weeks. Roblero was picked up and taken to an area where there were not many houses. Roblero
was told to get inside the car’s trunk by a male who told her she would be in the trunk for about
an hour and half. That was how long it would take the person who was driving to cross the
checkpoint.

Roblero was able to positively identify Moody in a photo lineup as being at the checkpoint when
they were stopped.

NOTE: Moody was apprehended at the Sarita Border Patrol Checkpoint for attempting to
smuggle two illegal aliens on January 3, 2020. Moody was not prosecuted at that time and the
case was administratively process.

Page 1 of 2

 
Case 2:20-mj-00439 Document 1 Filed on 02/05/20 in TXSD_ Page 3 of 3

DISPOSITION:

The facts of this case were presented to the Assistant United States Attorney’s Office who
accepted Jesse Moody for prosecution of 8 USC. 1324, Alien Smuggling. Rosa Hernandez-

Roblero and Fiderminda-Perez will be held as a material witnesses.
Me
| “Yl -

Joel Carrillo
Border Patrol Agent

 

Submitted by reliable electronic means, sworn to, signature
attested telephonically per Fed.R.Crim.P.4.1, and probable

cause “Chi day February 5, 2020.
Wet

 

 

 

 

Julie K. Harppttn “YY \
United Statés Magistrate Judge

 

Page 2 of 2

 
